DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 16 recites the limitation of identifying first, second, and third centroid locations of a multi-sensor target based on first, second, and third images obtained by first, second, and third sensors respectively, and generating calibration data for the first, second and third sensors based on the first, second and third centroid locations. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. For example, but for the “a non-transitory computer-readable medium encoded with instructions that when executed cause a processor to” language, the claim encompasses a person identifying a target location in the first, second, and third images and then using the identified location to calculate/derive calibration data. The mere recitation of “cause a processor to” out of the mental process and mathematical concept groupings. Thus, the claim recites both a mental process and mathematical concept.
This judicial exception is not integrated into a practical application because claim simply recites the additional elements of “a non-transitory computer-readable medium” and “processor.” These additional elements are recited so generically (no details whatsoever are provided other than that of a generic computer) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generically link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 224-26 (2014). 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental process and mathematical concept used to generate calibration data (e.g., plugging in the centroid location into a formula for generating calibration data) using a computer as a tool. While this type of automation may minimize or eliminate the need for using mathematical concepts for generating the calibration data, there is no change to the computers or technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. latric Sys. 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general computer) and Credit Acceptance Corp. v. Westlake Service, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and this is directed to the judicial exception.
	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the processor is at best the equivalent of adding the word “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claim is not eligible under 35 U.S.C. 101.
	Claims 17-20 are rejected under 35 U.S.C. 101 for the same reasons as claim 16. Claims 17-20 disclose identifying a boundary of a first panel of the calibration target, identifying a corner of the second panel of the calibration target as part of identifying the centroid location, identifying a corner reflector as part of the centroid location, applying least optimization to generate first, second, and third calibration matrices. These limitations are recited at a high level of generality (i.e., general means of gathering data from an observation, for the calculation/generation of the calibration data), and amounts to data gathering. The claims do not impose meaningful limits on how any of said identifications and generation is accomplished, and thus can be performed in any way known to those of ordinary skill in the art. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the processor is at best the equivalent of adding the words “apply it” to the judicial exception. And the identification and generation of matrices are extra solution activity which are considered insignificant for the reasons already stated above. Therefore, claims 17-20 are ineligible under 35 U.S.C. 101.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, prior art references such as Liu US 20210211547 and Kroeger US 20200005489 disclose imaging as recited in the claim, and calibration of sensors. However, the instant invention discloses the steps of identifying and generating calibration data, as recited in the claim. These novel features, in combination with other recited limitations in the claim, are not taught, suggested, or made obvious by Liu, Kroeger, or any other prior art of record, alone, or in combination. Claims 9-15 are allowed by virtue of being dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al US 10,043,289 discloses centroid determination in imaging systems.
Appia et al US 20160116573 discloses a method for generating alignment matrix for camera-radar system.
More US 20140132723 discloses methods for calibrating a digital image simultaneously captured from a LiDAR sensor and digital camera.
Kusevic et al US 20100157280 discloses a method for aligning a scan camera with a LIDAR scanner for real time data fusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648